*141Order of disposition, Family Court, New York County (Rhoda J. Cohen, J.), entered on or about April 1, 2004, which, upon a finding of permanent neglect, terminated respondent’s parental rights to the subject child and transferred custody and guardianship of the child to petitioner agency and the Commissioner of Social Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence of respondent’s failure to cooperate with the agency’s diligent efforts to assist him to visit with the subject child regularly and to address numerous personal problems standing in the way of his assuming custodial parenting responsibilities for the child. Nor was respondent receptive to the agency’s efforts to help him acquire the skills needed to meet the child’s special needs (see Social Services Law § 384-b [7] [a], [f]; Matter of Star Leslie W., 63 NY2d 136, 144 [1984]). A preponderance of the evidence shows that the child’s adoption by a nurturing foster mother with whom she has resided since infancy is in her best interests (see id. at 147-148). Respondent’s request for a suspended judgment was properly denied since there was no evidence that he had a realistic and feasible plan to provide an adequate and stable home for the child (see Matter of Charlene Lashay J., 280 AD2d 320 [2001]). Concur—Buckley, P.J., Tom, Ellerin, Williams and Sweeny, JJ.